Per Curiam.
Motion is made to dismiss the appeal in this case for the reason, among other things, that the appeal was not taken within the time allowed by law, inasmuch as the proof of the service of the notice of appeal was not filed within five days after the same was served. The notice was served December 31, 1898, and the proof of service and said notice was not -filed until the 16th day of January, 1899.
The statute (§ 6503, Bal. Code) provides that within five days after the service of such notice the appellant shall file with the clerk of the superior court the original or a copy of such notice, with proof of the written admission of the service thereof. We thmK the affidavit of the appellant fails to justify the failure to comply with the law. The motion to dismiss will be granted.